PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Arbuckle et al.
Application No. 16/855,604
Filed: 22 Apr 2020
For: STATION KEEPING METHODS

:
:
:	DECISION ON PETITION
:
:


This is a response to the petition under 37 CFR 1.59(b), filed March 29, 2021, to expunge information from the above identified application.

The petition is granted.

On March 17, 2021, a miscellaneous letter was filed in the above identified application.  

Upon a showing satisfactory to the Director, information, other than that forming part of the original disclosure may be expunged from an application.  The petition satisfies requirements A-F of MPEP section 724.05 II for expunging information that is unintentionally submitted in an application.  

In a paper file the unintentionally submitted documents could, but not necessarily would, have been physically removed from the file wrapper and returned to applicant; in the IFW realm the corresponding action(s) is to close the documents and also remove such from the listing of "Public[ly available] Documents." It is agreed that it would be appropriate in this instance to close the miscellaneous letter, filed March 17, 2021, and also remove such from the listing of publicly available documents for this Image File Wrapper (IFW).

As a condition of the favorable treatment petitioner is required to maintain the material in question during the enforceable life of any patent arising from this application, or any patent claiming benefit of this application.

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 272-6692.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions